—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered September 24, 1997, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree (two counts), and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied due process by the Supreme Court’s denial of his application for the production of the confidential informant. The testimony that the confidential informant could have provided was not relevant to the issue of the defendant’s guilt or innocence, since it was not “likely to cast doubt upon the reliability of *328other evidence adduced by the prosecution, which amply connected the defendant to the commission of the crimes” (People v Rosa, 150 AD2d 623, 624; see, People v Pena, 37 NY2d 642; People v Goggins, 34 NY2d 163; People v Sevencan, 258 AD2d 485). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Florio, H. Miller and Townes, JJ., concur.